Citation Nr: 9931184	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-15 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

Service connection and a separate 10 percent rating has been 
assigned for tinnitus since February 1988.

A rating action in 1994 reduced the veteran's rating for his 
bilateral defective hearing from 30 to 10 percent disabling.  
A timely appeal was not filed thereon.

The veteran filed a claim for an increased rating in May 
1997.  At that time, his bilateral defective hearing had been 
rated as at least 10 percent disabling since December 1976, 
and is protected at that level.  

In response to his reopened claim for an increase, in a 
rating in August 1997, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston proposed to reduce the 
rating assigned from 10 percent to noncompensable.  

However, based on further clinical assessment, the proposed 
reduction was not effectuated, and the 10 percent rating was 
continued.  The current appeal to the Board of Veterans' 
Appeals (the Board) is from the April 1998 rating action 
taken by the RO which continued the 10 percent rating.  

The veteran was initially scheduled to provide testimony at a 
video conference hearing scheduled for July 13, 1999.  A VA 
Form 119 is of record, dated July 12, 1999, reflecting that 
the veteran had to cancel that hearing due to his 
hospitalization, but had asked that he be rescheduled for a 
video conference hearing at the RO before a Member of the 
Board.  

The case was remanded by the Board in July 1999 to comply 
with the veteran's request for a rescheduling of a hearing 
pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.700 (1999).  


Another video conference hearing was rescheduled for October 
14, 1999, for which the record shows that the veteran failed 
to report.  

The case has now been returned to the Board for appellate 
consideration on the evidence of record. 


FINDING OF FACT

Private and VA audiological tests are consistent with one 
another; the veteran's bilateral hearing acuity translates 
from a range of I in both ears to a maximum of levels of II 
and VI, in the right and left ears respectively.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic 
Code 6100; 64 Fed.Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1999).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) found 
that "normal" hearing exists when the thresholds are 
between 0 and 20 decibels, and "hearing loss" exists when 
the threshold is 25 decibels or more.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness.  
38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in effect prior to 
May 1999; and under Code 6100 using comparable and 
appropriate Tables as specified under 38 C.F.R. §§ 4.85 and 
4.86, as revised in May 1999.  

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1999).  

The schedule takes into consideration that a veteran may wear 
hearing aid(s).  38 C.F.R. § 4.86 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

Prior private and VA audiometric examination reports are in 
the file for comparison.

On VA examination in July 1997, the veteran reported a 
history of ear infection years before, but no recent evidence 
of infection.  

He stated that he had had a constant, bilateral high-pitched 
ringing tinnitus for years, which interfered with his ability 
to fall asleep.  The veteran stated that he had been wearing 
hearing aids since 1988.  He complained of some worsening of 
his hearing loss as well as the tinnitus.  He had not noticed 
ear drainage, headaches or dizziness.  Both ears were 
impacted with cerumen and were cleaned out.  He was scheduled 
for an audiological clinic appointment to check his hearing 
aids.

On the authorized VA audiological evaluation in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
60
65
LEFT
5
0
55
75
80

The average decibels loss in the right ear was reported as 
48.  The average decibel loss in the left ear was reported as 
52.  Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.

A statement and clinical notation from a private physician 
dated in October 1997 shows that the veteran had complained 
of hearing loss for 30 years, ringing in his ears, vertigo at 
times and possible cerumen impaction.  His ears were cleaned.  
Tympanic membranes were within normal limits.  The diagnosis 
was disequilibrium.

On VA examination in January 1998, ear examination was within 
normal limits.  The veteran complained of hearing loss and 
tinnitus.

On the authorized VA audiological evaluation in January 1998, 
pure tone thresholds, in decibels, could not be obtained.  
However, speech reception was described as normal in the 500-
2,000 Hertz range.   

The examiner stated that they had been unable to fully assess 
the veteran's hearing loss because of the inconsistent 
responses/results.  However, speech thresholds indicated 
normal sensitivity through at least part of the speech range 
(500-2k Hz) bilaterally.

The veteran was reexamined by VA in July 1998.  On the 
earliest visit, an examination and assessment were 
undertaken.  The examiner noted that there was no sign of 
active ear infection.  The audiogram showed bilateral 
symmetric sensorineural hearing loss downsloping with pure-
tone averages of 23/33 on the right side, and 12/28 on the 
left side with normal acoustic reflexes and tympanograms.  
Diagnosis was bilateral symmetric sensorineural hearing loss 
due to machine gun noise exposure in the military. 

On further examination several days later in July 1998, the 
veteran said his situations of highest difficulty involved 
high-pitched voices and background noises, and nervousness.  
He said he heard noises in his ears and his balance was poor.

On the authorized VA audiological evaluation in July 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
70
LEFT
10
15
60
80
90

The average decibel loss in the right ear was reported as 53.  
The average decibel loss in the left ear was reported as 70.  
Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 70 percent in the left ear.  
The audiologist diagnosed normal to severe sensorineural 
hearing loss in the right ear through 4,000 Hertz.  Acoustic 
immittance revealed a rounded tympanogram and normal 
reflexes.  In the left ear there was normal sensitivity 
through 1,000 Hertz; there was moderate to profound 
sensorineural hearing loss from 1,500 to 4,000 hertz and 
normal middle ear function.

A statement was received from JBA, M.D., dated in June 1998.  
He had examined the veteran in October 1997 and June 1998.  
Tuning fork tests confirmed high frequency sensorineural 
hearing loss.  Audiologic tests had not been done.  He opined 
that at least part of the hearing loss was due to noise 
exposure in service; that it did not respond to treatment; 
and that it could not be expected to improve.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating for bilateral defective 
hearing is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of bilateral defective 
hearing (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
evaluation in excess of 10 percent for that disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The findings reported by Dr. JBA in 1998 are entirely 
consistent with the certified graphic findings demonstrated 
on the various cited VA audiometry evaluations.  

Moreover, although there is some indication that the findings 
on the VA audiometric evaluation in 1998 were slightly worse 
than in 1997, these reports are nonetheless entirely 
consistent with one another, and with the other evidence of 
record including reports of other VA examinations and private 
assessments as well.

The 1997 VA audiology examination disclosed a puretone 
average of 48 decibels in the right ear, and an average 
puretone loss of 52 decibels in the left ear at the 
conversational voice range frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz, with a speech recognition of 96 percent in 
the right ear and 94 percent in the left ear.  

This is compared to the 1998 VA audiology examination which 
showed an average puretone loss of 53 decibels in the right 
ear, and an average puretone loss of 61 decibels in the left 
ear at the conversational voice range frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz, with a speech recognition of 86 
percent in the right ear and 70 percent in the left ear.  

The results of the aforementioned 1997 tests translate to a 
literal designation of I in both ears, as compared to a 
translation of the 1998 results to a literal II in the right 
ear and VI in the left ear.  This certainly objectively 
supports the veteran's allegations that his hearing has not 
improved but gotten worse, a conclusion also reached by a 
private physician.  

Nonetheless, the assignment of ratings for defective hearing 
are made by comparing test results to the pertinent criteria.  
And under schedular criteria in effect both before and since 
June 1999, neither of these findings translate to an 
evaluation in excess of 10 percent.  In fact, the findings on 
the earlier test support no more than a noncompensable 
rating.  However, the veteran has a protected 10 percent 
rating, and thus is entitled to that as a minimum.

However, this said, the Board notes that in general, the 10 
percent rating is the highest rating assignable absent 
significantly higher decibel losses and deteriorating 
discrimination ability in one or both ears.  

While there is no dispute in this case that the veteran does 
have a significant hearing loss in both ears, particularly on 
the left, and requires use of hearing aids, the overall 
severity of such impaired hearing falls far short of meeting 
the criteria for an increased rating.  Considerable increases 
in the degree of hearing loss and/or at multiple frequencies 
in one or both ears would be necessary for the veteran to 
qualify for a higher rating.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.  In this regard, 
the final figures provided by VA and private audiological 
tests are entirely consistent and result in the same rating 
of 10 percent at the most.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an evaluation in excess of 10 percent for bilateral defective 
hearing with application of pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral defective 
hearing.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990);  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).


The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral defective hearing.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement an evaluation in excess of 10 percent for 
bilateral defective hearing is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

